In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 17-881V
                                      (not to be published)

    ************************* *
                                *
    JODI EADS,                  *
                                *
                                *                         Filed: June 16, 2020
                    Petitioner, *
                                *
    v.                          *
                                *                         Decision by Stipulation; Damages;
                                *                         Influenza (“Flu”) Vaccine; Chronic
    SECRETARY OF HEALTH AND     *                         Inflammatory Demyelinating
    HUMAN SERVICES,             *                         Polyneuropathy (“CIDP”).
                                *
                                *
                    Respondent. *
                                *
    ************************* *

Shealene Mancuso, Muller Brazil, LLP, Dresher, PA, for Petitioner.
Traci Patton, U.S. Department of Justice, Washington, DC, for Respondent.

                              DECISION ON JOINT STIPULATION 1

        On June 28, 2017, Jodi Eads (“Petitioner”) filed a petition, seeking compensation under
the National Vaccine Injury Compensation Program (“the Vaccine Program”).2 Pet., ECF No. 1.
Petitioner alleges she suffered from chronic inflammatory demyelinating polyneuropathy
(“CIDP”) as a result of the flu vaccination she received on September 26, 2015. See Stipulation ¶
2, 4, dated June 16, 2020 (ECF No. 50); see also Petition.

        Respondent denies “that the flu vaccine caused [P]etitioner to suffer CIDP or any other

1
  Although this Decision has been formally designated “not to be published,” it will nevertheless be posted
on the Court of Federal Claims’ website in accordance with the E-Government Act of 2002, 44 U.S.C. §
3501 (2012). This means the ruling will be available to anyone with access to the internet. As provided
by 42 U.S.C. § 300aa-12(d)(4)(B), however, the parties may object to the Decision’s inclusion of certain
kinds of confidential information. Specifically, under Vaccine Rule 18(b), each party has fourteen days
within which to request redaction “of any information furnished by that party: (1) that is a trade secret or
commercial or financial in substance and is privileged or confidential; or (2) that includes medical files or
similar files, the disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine
Rule 18(b). Otherwise, the Decision in its present form will be available. Id.
2
 The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3755 (codified as amended at 42 U.S.C. §§ 300aa-10–34 (2012)) (hereinafter
“Vaccine Act” or “the Act”). All subsequent references to sections of the Vaccine Act shall be to the
pertinent subparagraph of 42 U.S.C. § 300aa.
injury or her current condition.” See Stipulation ¶ 6. Nonetheless, both parties, while maintaining
their above-stated positions, agreed in a stipulation filed June 16, 2020 that the issues before them
can be settled and that a decision should be entered awarding Petitioner compensation.

        I have reviewed the file, and based upon that review, I conclude that the parties’ stipulation
is reasonable. I therefore adopt it as my decision in awarding damages on the terms set forth
therein.

       The stipulation awards:

       a lump sum of $95,000.00 in the form of a check payable to [P]etitioner.

Stipulation ¶ 8. This award represents compensation for all damages that would be available under
42 U.S.C. § 300aa-15(a).

        I approve a Vaccine Program award in the requested amount set forth above to be made to
Petitioner. In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk
of the Court is directed to enter judgment herewith.3

       IT IS SO ORDERED.

                                                              s/ Katherine E. Oler
                                                              Katherine E. Oler
                                                              Special Master




3
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by jointly filing notice
renouncing their right to seek review.